NOTICE OF ALLOWANCE
Claims 1-6, 8, 10-26 and 28-35 are allowed:
Reasons for Allowance
The claims 1-6, 8, 10-26 and 28-35 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention, especially the independent claims 1, 21, 29 and 30, where, include: 
	In claims 1 and 29:
configuring the UE or a group of UEs that includes the UE to periodically transmit one or more RSs in a plurality of directions for the RLM operation;
determining, based at least in part on the monitoring, that the UE is to transmit the one or more RSs in a subset of the plurality of directions for the RLM operation, the subset corresponding to the one or more active beam pairs of the UE; and
receiving the one or more RSs on the subset of the plurality of directions for the RLM operation.
In claims 21 and 30:
receiving, from the base station, a configuration to periodically transmit one or more reference signals (RSs) for an RLM operation, wherein the configuration indicates that each of the one or more RSs is to be transmitted in a different direction; and 
configuring, at the UE, one or more transmissions to trigger the RLM operation at the base station for monitoring an uplink signal transmitted by the UE based at least in part on the monitoring and the configuration received from the base station; and 
	The closest prior art of record (Sang et al (US 2018/0199328 A1), “Hybrid Mobility and Radio Resource Management Mechanisms”; and Grant et al. (US 2019/0261344 A1), “Methods and Apparatuses for Handling Beam Failure”. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/NIZAM U AHMED/Examiner, Art Unit 2461            


/KIBROM T HAILU/Primary Examiner, Art Unit 2461